DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim interpretation – Formal Matters
1.  A double patenting rejection is put forth – This is a CONTINUATION application.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).








Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10, 750,328. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite an MCD and Accessory that can be commanded via spoken instruction to play out a file, whereupon the one file can be downloaded from the one device (or network) and then played/displayed on the other device using wireless communications and capability information.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8-9, 11, 14-16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Istvan et al. US 2006/0075429 and further in view of { Ueda US 8,060,014 or Freadman US 6,546,262 }
As per claim 1, Istvan et al. US 2006/0075429 teaches a method comprising: 
detecting, by a microphone of an device, an audio signal corresponding to user speech (Figures such as 2a and 2b (plus others) show that the device can receive input via a microsphone and then recognize audio input from a user, ie. voice commands); 
coordinating, between multiple device(s) (ie. device, speaker/TV/etc. and backend server, etc.) through a wireless communication channel (Para #16-17, #21 teach wireless) that couples the devices, which of the device(s) is to perform an audio processing operation on the detected audio signal (Para #395 below teaches that a) various data/shows/music can be outputted to external devices and b) there can be multiple outputs that are sent to multiple outputs (ie. he states first/second TV shows on two different TV sets and also first/second music content on one/more speakers), hence there is coordination/commands sent from the user that indicate what data is to be played where – the example below shows 4 outputs (2 TV programs and 2 music files) to 4 different external devices (2 TV’s and at least 2 speakers); 
 [0395] While not illustrated, in some embodiments a variety of other types of content can similarly be reviewed, manipulated, and controlled via the described techniques. For example, a user may be able to manipulate music content, photos, video, videogames, videophone, etc. A variety of other types of content could similarly be available. In a similar manner, but while not illustrated here, in some embodiments the described techniques could be used to control a variety of devices, such as one or more STBs, one or more DVRs, one or more TVs, one or more of a variety of types of non-TV content presentation devices (e.g., speakers), etc. Thus, in at least some such embodiments, the described techniques could be used to concurrently play a first specified program on a first TV, play a second specified program on a second TV, play first specified music content on a first set of one or more speakers, play second specified music content on a second set of one or more speakers, present photos or video on a computing system display or other TV, etc. When multiple such devices are being controlled, they could further be grouped and organized in a variety of ways, such as by location and/or by type of device (or type of content that can be presented on the device). In addition, voice commands may in some embodiments be processed based on a current context (e.g., the device that is currently being controlled and/or content that is currently selected and/or a current user), while in other embodiments the voice commands may instead be processed in a uniform manner. In addition, extended controls of a variety of types beyond those discussed in the example embodiment could additionally be provided via the described techniques in at least some embodiments.
enabling, by the device(s) based on coordinating which of the device(s) is to perform the audio processing operation, an audio processing operation capability (See Para #395 above which teaches that an external device is determined and used to play out TV show, music, etc.); and 
performing, by whichever of the device(s) enabled the audio processing operation capability, the audio processing operation on the detected audio signal (Para #395 teaches the performing/playing of the TV/music on the device that has been coordinated with to play the show/music).  
But is silent on
An accessory, a mobile communication device (MCD);
couples the accessory to the MCD, 
which of the accessory and the MCD is to perform (by the accessory or the MCD based on coordinating which of the accessory and the MCD is to perform)
performing, by whichever of the accessory or the MCD enabled the audio processing operation.     (The actual arrangement of devices)
Both Ueda US 8,060,014 or Freadman US 6,546,262 teach an accessory device and an MCD (or docking station, etc.) that are arranged in a same/similar configuration as described in applicant’s claims:
1.  Ueda shows in figure 1 that there is a device/MCD #900 with detachable section #100 that can communicate with accessory #800 (or these two “names” can be reversed, so #800 is device/MCD and #900/#100 is the accessory).  Wireless communications is seen as well between #900 and #100 (which becomes part of #800 and thus there is wireless communications between #900 and #800 when #100 is inserted into the audio play-out docking station #850).  NOTE that figure 6 shows a phone #900 and watch #200 that can be placed into #800 for playout as well.
2.  Freadman shows (figure 1) a phone that is inserted into a docking station whereupon it can communicate with a computer (figure 1a), which is same/similar configuration as applicant’s claims.  Note that figure 1a shows wired configuration but he teaches wireless as well (C2, L55-60 – and one skilled can easily replace wired with wireless and vice versa
It would have been obvious to one skilled in the art at the time of the invention, to modify Istvan, such that it has an accessory, a mobile communication device (MCD) AND couples the accessory to the MCD AND which of the accessory and the MCD is to perform (by the accessory or the MCD based on coordinating which of the accessory and the MCD is to perform) AND performing, by whichever of the accessory or the MCD enabled the audio processing operation, to provide ability for various devices (ie. MCD, accessory, server, speakers, etc.) to be involved and interconnected for playout of audio data (as chosen by voice command).


As per claims 2, 9 and 16, the combo teaches claim 1/8/14 further comprising: 
sending, from the accessory to the MCD through the wireless communication channel, capability information to indicate that the accessory has the audio processing operation capability - At least Ueda US 8,060,014 teaches communications between an apparatus and wired/wireless devices that gathers information on their capabilities to determine if they are present AND if they can perform the audio functions requested:
An apparatus meant to be interposed between a wired device and a wireless device gathers information concerning the functions of which each of the wired device and wireless devices are capable, passing on signals from the wireless device to the wired device to perform an audio function if the wired device is determined to be present and/or capable of performing the audio function, performing the audio function if capable of doing so and if the wired device is determined to not be present and/or incapable of performing the audio function, and responding to the wireless device as if the audio function were successfully performed if incapable of doing so and if the wired device is determined to not be present and/or incapable of performing the audio function.  (Abstract)
NOTE for claim 9: the MCD is also capable of performing the audio processing operation (The prior art teach telephones/devices which can play audio data/files).  
As per claims 4, 11 and 18, the combo teaches claim 1/8/14, wherein the user speech includes a request to initiate a phone call (See Freadman – teaches a user’s voice/speech that are are converted into commands to at least initiate a telephone call)
 Claim 10. The device of claim 1, further comprising means for converting incoming voice signals into commands for initiating outgoing telephone calls, and for converting said voice signals into text strings to be added to an electronic document.


As per claim 8, this claim is rejected as per the rejection of claim 1 in its entirety.  Note that the “accessory” and “MCD” are devices that contain processor and memory having stored therein instructions, wherein the processor upon executing the instructions to perform the steps outlined in the claim (See Istvan Figure 1 showing Voice Command Processing and STB/DVR UI and command processing, Figure 3 shows CPU #305 and Memory #330 which store the instructions that perform the steps as shown in the various figures.  Note that Ueda or Freadman have similar processor and memory)


As per claim 14, this claim is rejected as per the rejection of claim 1 in its entirety.  Note that the “MCD” and “accessory” are devices that contain processor and memory having stored therein instructions, wherein the processor upon executing the instructions to perform the steps outlined in the claim (See Istvan Figure 1 showing Voice Command Processing and STB/DVR UI and command processing, Figure 3 shows CPU #305 and Memory #330 which store the instructions that perform the steps as shown in the various figures.  Note that Ueda or Freadman have similar processor and memory)


As per claim 15, the combo teaches claim 14, wherein the received audio signal is detected by a microphone of the accessory (Ivstan teaches a device with microphone, as does Ueda (teaches a phone) and Freadman (teaches michrophones on multiple devices, figure 6 shows phone and a wristwatch phone – both are well known to have microphones).  


Claims 6-7, 12-13 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Istvan et al. US 2006/0075429 / { Ueda US 8,060,014 or Freadman US 6,546,262 } and further in view of Gersabeck et al. US 6,529,608
As per claims 6, 12 and 19, the combo teaches claim 1/8/14, but is silent on wherein the audio processing operation is an echo cancellation operation.  
At least Gersabeck et al. US 6,529,608 teaches a speech recognition system that incorporates echo cancellation:
   The microphone receiver 12 converts the audio signal to an analog signal 13. The analog signal 13 is forwarded by the microphone receiver 12 to an analog to digital converter 15. An example of an analog to digital converter 15 is a M-16, 16 bit analog to digital converter from Applied Speech Technologies. The analog to digital converter 15 presents a digital signal to a speech recognizer 17. The speech recognizer 17 is often commonly referred to as the voice recognition engine. Voice recognition engines are available from multiple suppliers including IBM, Lenert and Housby and Nuance. The speech recognizer 17 also incorporates noise cancellation and echo cancellation processing. The data from a restraints control module 18 is sent via a digital interface through a high speed vehicle communication channel that allows independent electronic control modules connected to a multiplex bus to share information.  (C2, L49 to C3, L5)
It would have been obvious to one skilled in the art at the time of the invention, to modify the combo, such that wherein the audio processing operation is an echo cancellation operation, to provide an optimal communcations channel that is free from echo.
As per claims 7, 13 and 20, the combo teaches claim 1/8/14, but is silent on wherein the audio processing operation is a noise reduction operation.  
At least Gersabeck et al. US 6,529,608 teaches a speech recognition system that incorporates noise reduction/cancellation:
   	The microphone receiver 12 converts the audio signal to an analog signal 13. The analog signal 13 is forwarded by the microphone receiver 12 to an analog to digital converter 15. An example of an analog to digital converter 15 is a M-16, 16 bit analog to digital converter from Applied Speech Technologies. The analog to digital converter 15 presents a digital signal to a speech recognizer 17. The speech recognizer 17 is often commonly referred to as the voice recognition engine. Voice recognition engines are available from multiple suppliers including IBM, Lenert and Housby and Nuance. The speech recognizer 17 also incorporates noise cancellation and echo cancellation processing. The data from a restraints control module 18 is sent via a digital interface through a high speed vehicle communication channel that allows independent electronic control modules connected to a multiplex bus to share information.   (C2, L49 to C3, L5)
It would have been obvious to one skilled in the art at the time of the invention, to modify the combo, such that wherein the audio processing operation is a noise reducation operation, to provide an optimal communcations channel that is free from noise.


Allowable Subject Matter
Claims 3, 5, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed technical concepts that are not found in at least the prior art of record, either alone or in combination.

Claim 3:  wherein the capability information is sent as part of establishing communication between the accessory and the MCD, and wherein the capability information indicates that the accessory has the microphone. 

Claim 5: wherein enabling the audio processing operation capability is by the accessory, and further comprising disabling, by the MCD in response to coordinating which of the accessory and the MCD is to perform the audio processing operation, the audio processing operation capability of the MCD.  

Claim 10:  wherein the capability information is sent as part of establishing communication between the accessory and the MCD, and wherein the capability information indicates that the accessory has the microphone.  


	Claim 17:  wherein the capability information is received as part of establishing communication between the MCD and the accessory, and wherein the capability information indicates that the accessory has the microphone.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6232539  Music organizer and entertainment center

US 20090222270  VOICE COMMAND INTERFACE DEVICE

US 20090076821  METHOD/APPARATUS CONTROLS A PLAYBACK DEVICE
US 20080065382  SPEECH-DRIVEN SELECTION OF AN AUDIO FILE

US 20060252457  VOICE CONTROLLED MULTIMEDIA/COMM SYSTEM

US 7826945  Automobile speech-recognition interface

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414